PER CURIAM.
Chiles P. Evans appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Evans v. Warner, No. CA-05-220-2 (E.D.Va. Apr. 21, 2005). We dispense with oral argument because the *126facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED